DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 December 2020 has been entered.
 
Status of the Claims
Claims 2, 5-6 and 8-36 are pending in the present application.  Claims 31-32 and 34 are withdrawn from further consideration by the examiner as being drawn to a non-elected invention.  As a result, claims 2, 5-6, 8-30, 33 and 35-36 are examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 5-6, 8-11, 13-27, 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Booles (US 2012/0293581 A1), Schobel et al. (US 2012/0009260 A1), Fuisz et al. (US 8,617,589), Myers et al. (US 8,936,825), Hassan et al. (Expert Opinion Drug Delivery, 2010), Razafimamonjison et al. (International Journal of Basic and Applied Sciences, 2014), Gopalakrishnan et al. (Journal of the Science of Food and Agriculture, 1990), Juglal et al. (Journal of Food Protection, 2002) and Quay (US 2007/0275893 A1).
The instant claims are drawn to a pharmaceutical composition comprising a polymeric matrix, a pharmaceutically active component including epinephrine in the polymeric matrix, and an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component, wherein the interacter includes a phenylpropanoid.
Regarding the active being epinephrine and the dosage form of instant claims 8, 33 and 35, Hill teaches buccal, lingual or sublingual dosage forms comprising epinephrine ([0083]-[0092]).  Hill teaches that the buccal, lingual or sublingual dosage forms can be in the form of tablets or films ([0016], [0026], [0037], [0048], [0059], [0075]-[0079], [0084] and [0104]-[0106]).  
Regarding the interacter of instant claim 33, Hill does not explicitly disclose that the buccal, lingual or sublingual dosage forms comprise an interacter that creates increased blood flow or enables a flushing of the tissue to modify transmucosal uptake of the pharmaceutically active component and includes a phenylpropanoid, as instantly claimed.  However, Nicolazzo et al. teach that the buccal mucosa is ideal as an alternative 
Regarding instant claims 33 and 13-20, Hill teaches that the buccal, lingual and sublingual epinephrine dosage forms can be formulated comprising absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, wherein the absorption enhancer is a transmucosal absorption enhancer, including chelators, non-ionic surfactants, cationic surfactants, anionic surfactants, bile salts and other steroidal detergents, fatty acids, non-surfactants, phospholipids, cyclodextrins and various glycosides ([0016], [0086] and [0136]).
Hill does not explicitly disclose that the buccal, lingual or sublingual dosage forms comprise an adrenergic receptor interacter that includes a phenylpropanoid that 
It is noted that Booles does not explicitly disclose that the clove oil is derived from the leaf, flower bud or stem of the plant.  However, Razafimamonjison et al. teach that the clove oil derived from the leaf, flower bud and stem all have eugenol (~72-97%), β-caryophyllene (a sesquiterpene) and eugenyl acetate as main components to varying degrees, as well as methyl salicylate, chavicol, α-copaene (a sesquiterpene), methyl eugenol, iso-eugenol, α-humulene, and caryophyllene oxide (Table 2).
Also, Gopalakrishnan et al. teach that clove oil comprises farnesol (Tables 1-5); and Juglal et al. teach that cinnamic acid is an essential component of clove (Figure 1).  Furthermore, Quay teaches that cinnamic acid, cinnamic acid esters, cinnamic aldehyde and hydrocinnamic acid are suitable penetration enhancers ([0346]).  
Schobel et al. teach films suitable for delivery to buccal, sublingual, and other mucosal tissue ([0006]), wherein the films may include penetration and permeation enhancers, including the following terpenoids: a-terpineol, terpinen-4-ol, carvol, carvone, pulegone, piperitone, menthone, a-pinene oxide, and 1,8-cineole ([0172]); fatty acids such as linoleic acid ([0172]); glycerol and polyethylene glycol esters (e.g., Labrasol) ([0170]), monoterpenes ([0173]); etc.
Fuisz et al. teach biocompatible films for delivery to the oral mucosa (col. 2, ln. 24-30), wherein the films include pharmaceutical bioactive agents, such as epinephrine (col. 7, ln. 23 and 45; col. 11, ln. 61-62), and a mucosal absorbing enhancer, such as menthol, thymol, oleic acid, fatty acids, terpenes, etc. (col. 14, ln. 1-34).
Myers et al. teach dissolvable film dosage forms for delivery to the mucosal region of the body (col. 3, ln. 16-18), wherein the films comprise actives and may comprise penetration and permeation enhancers, including the following terpenoids: a-terpineol, terpinen-4-ol, carvol, carvone, pulegone, piperitone, menthone, a-pinene oxide, 1,8-cineole and menthol (col. 25, ln. 4-25); fatty acids such as linoleic acid; glycerol and polyethylene glycol esters (e.g., Labrasol), monoterpenes; etc. (col. 23, ln. 51 to col. 24, ln. 10).  Myers et al. further teach that combinations of penetration and permeation enhancers from different classes are also useful (col. 23, ln. 64-65; col. 25, ln. 14-33).
Hassan et al. teach that the buccal drug delivery system has been accepted as a potential non-invasive route of drug administration, with the advantages of avoidance of the first-pass metabolism, sustained therapeutic action and better patient compliance (pg. 97, Abstract).  Hassan et al. teach that terpenes are a very safe and effective class of penetration enhancers obtained from natural sources (pg. 105, col. 2, Section 5.3).  
Regarding instant claim 2, Hill also teaches that the buccal, lingual and sublingual epinephrine dosage forms can be formulated comprising absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, wherein the absorption enhancer is a transmucosal absorption enhancer, including chelators, non-ionic surfactants, cationic surfactants, anionic surfactants, bile salts and other steroidal detergents, fatty acids, non-surfactants, phospholipids, cyclodextrins and various glycosides ([0016], [0086] and [0136]).  Also, Myers et al. further teach that combinations of penetration and permeation enhancers from different classes are also useful (col. 23, ln. 64-65; col. 25, ln. 14-33).
Regarding instant claims 8 and 21-27, Hill teaches that the buccal, lingual and sublingual epinephrine dosage forms may also comprise diluents, such as starch and HPMC ([0088]); and binders, such as cellulose derivatives, polyvinylpyrrolidone/vinyl acetate copolymers, crospovidone, povidone, starch, acacia gum, traganth gum, polyvinylpyrrolidone, and polyethylene glycol ([0089]).  Hill also teaches that the buccal, lingual, or sublingual rapidly dissolving oral films can comprise a film-forming agent and 
Regarding instant claims 5-6, Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprising farnesol, a glyceride or linoleic acid, as instantly claimed.  However, Schobel et al. teach film delivery systems for oral delivery of a therapeutic agent, especially suited for buccal, sublingual or other mucosal ([0006]), wherein the film includes penetration or permeation enhancers, such as labrasol, fatty alcohols (e.g., linoleic acid), monoterpenes, etc. ([0170]-[0174]).
Regarding instant claims 9 and 11, Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprising eugenol, eugenol acetate or chavicol, as instantly claimed.  However, Razafimamonjison et al. teach that the clove oil derived from the leaf, flower bud and stem all have eugenol (~72-97%), β-caryophyllene (a sesquiterpene) and eugenyl acetate as main components to varying degrees, as well as methyl salicylate, chavicol, α-copaene (a sesquiterpene), methyl eugenol, iso-eugenol, α-humulene, and caryophyllene oxide (Table 2).
Regarding instant claim 10, Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprising cinnamic acid, cinnamic acid ester, 
Regarding instant claim 29, Hill further teaches processes for preparing the buccal, lingual or sublingual dosage forms comprising combining the components and forming a dosage unit ([0093]-[0105]).
Regarding instant claim 30, Hill also teaches kits or packaging comprising two or more dosages of the buccal, lingual or sublingual dosage form, wherein individual dosages are removed for use ([0164]-[0170]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant invention to prepare the buccal, lingual or sublingual dosage forms according to Hill comprising epinephrine in the form of a film and further comprising a penetration and permeation enhancer.  A person having ordinary skill in the art would have been motivated to include an absorption enhancer because Hill teaches that absorption enhancers maximize the release rate of the epinephrine into the systemic circulation.  Furthermore, it would have been prima facie obvious for a person having ordinary skill in the art to select a compound that creates increased blood flow or enables flushing of the tissue to modify transmucosal uptake.  Such would have been obvious because Nicolazzo et al. teach that the surfactants and bile salts enable flushing of the tissue (i.e., removal of the superficial cells of the epithelium), which results in improved permeability for hydrophilic drugs.  A person having ordinary skill in the art would have been motivated to include a compound that creates 
Also, a person having ordinary skill in the art would have been motivated to include phenylpropanoids as well as linoleic acid, terpenes and sesquiterpene and/or clove oil, which comprises farnesol and cinnamic acid, as the absorption enhancers because Schobel et al., Fuisz et al., Myers et al. and Hassan et al. each teach that absorption enhancers that can be included in films for delivery of an active agent to the mucosa includes terpenoids, fatty acids, and terpenes, and Booles teaches that clove oil is a flavoring or mucosal penetration enhancer that has three benefits: (1) the essential oils act as penetration enhancers, improving the rate and extent of uptake of such medicaments by the sublingual mucosa; (2) the essential oils, in many cases, act as co-solvents thereby increasing the solubility of medicaments; and (3) the essential oils provide a flavor component, giving organoleptic feedback to a user of the medicament, to confirm that is has been successfully delivered.  Also, Hassan et al. clearly teach that terpenes, which include terpenoids, have excellent permeation-enhancing effects to facilitate transdermal drug delivery.
Response to Arguments
Applicant's Remarks filed 9 December 2020 have been fully considered but they are not persuasive.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within 
In response to applicant's argument that the examiner has combined an excessive number of references, reliance on a large number of references in a rejection does not, without more, weigh against the obviousness of the claimed invention.  See In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). 
Applicant argues that any teaching of using an interacter includes a phenylpropanoid and enhances permeation of the epinephrine through an oral mucosal barrier by utilizing at least a paracellular transport route or mechanism is absent from the cited art and is only present in Applicant’s specification. 
The examiner respectfully argues that a chemical composition/compound and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  The prior art teaches the same penetration enhancers as being instantly claimed.  The penetration enhancers will necessarily have the same properties and mechanism as instantly claimed, including creating increased blood flow or flushing of the tissue, as well as utilizing at least a paracellular transport mechanism.  Booles teaches clove oil as a mucosal penetration enhancer.  Razafimamonjison et al. teach that clove oil comprises eugenol, caryophyllene, eugenyl acetate, methyl salicylate, chavicol, alpha-copaene, methyl eugenol, iso-eugenol, alpha-humulene, and caryophyllene oxide.  Gopalakrishnan et al. teach that clove oil comprises farnesol.  Juglal et al. teach that clove oil comprises cinnamic acid.  Quay teaches that cinnamic acid, cinnamic acid esters, cinnamic aldehyde 
Therefore, it is clear that the prior art teaches the same phenylpropanoid interacters and permeation enhancers as instantly claimed.  These phenylpropanoid interacters would necessarily have the same enhancers as instantly claimed. These phenylpropanoid interacters would necessarily have the same mechanism of enhancement as instantly claimed. 
Also, Nicolazzo et al. teach that the mechanism for penetration enhancement through the oral mucosal barrier is dependent on the lipophilicity, wherein hydrophilic compounds pass through the intercellular lipids (i.e., a paracellular candidate).  Nicolazzo et al. teach that penetration enhancers that alter or extract the intercellar lipids are effective for enhancing penetration of lipophilic compounds.  Therefore, epinephrine, which is a lipophilic compound, would preferentially pass through the oral mucosa via a paracellular transport pathway.
Applicant also argues that Hill (alone, or in combination with other cited references) does not disclose an interacter that creates increased blood flow or enables a flushing of 
The examiner respectfully argues that Hill teaches buccal, lingual or sublingual dosage forms comprising epinephrine, wherein the buccal, lingual and sublingual epinephrine dosage forms can be formulated comprising absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, wherein the absorption enhancer is a transmucosal absorption enhancer, including chelators, non-ionic surfactants, cationic surfactants, anionic surfactants, bile salts and other steroidal detergents, fatty acids, non-surfactants, phospholipids, cyclodextrins and various glycosides.  
The examiner respectfully argues that a person having ordinary skill in the art would have selected penetration enhancers that are effective for epinephrine, which is a lipophilic compound, including phenylpropanoids.  Such would have been obvious in view of the teachings of the prior art references cited teaching phenylpropanoids as being effective oral mucosal penetration enhancers for lipophilic compounds.
Applicant asserts that none of the cited references teach or suggest the “interacter includes a phenylpropanoid and enhances permeation of the epinephrine through an oral mucosal barrier by utilizing at least a paracellular transport route or mechanism” as in claim 33.  More particularly, there is no expectation of success in any one of Hill, Nicolazzo, Booles, Schobel, Fuisz, Myers, Hassan, Razafimamonjison, Gopalakrishman, 
The examiner respectfully argues that Hill clearly teaches buccal, lingual or sublingual dosage forms comprising epinephrine.  Hill also teaches that the buccal, lingual and sublingual epinephrine dosage forms can be formulated comprising absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, wherein the absorption enhancer is a transmucosal absorption enhancer, including chelators, non-ionic surfactants, cationic surfactants, anionic surfactants, bile salts and other steroidal detergents, fatty acids, non-surfactants, phospholipids, cyclodextrins and various glycosides.  Therefore, a person having ordinary skill in the art would have been motivated to prepare a transmucosal dosage form comprising epinephrine and a transmucosal absorption enhancer that increases permeation of the epinephrine through the oral mucosa.
Regarding the transmucosal absorption enhancer including a phenylpropanoid, Nicolazzo et al. teach that the mechanism for penetration enhancement through the oral mucosal barrier is dependent on the lipophilicity, wherein hydrophilic compounds pass through the intercellular lipids (i.e., a paracellular candidate).  Nicolazzo et al. teach that penetration enhancers that alter or extract the intercellar lipids are effective for enhancing penetration of lipophilic compounds.  Therefore, epinephrine, which is a lipophilic compound, would preferentially pass through the oral mucosa via a paracellular transport pathway.
Booles teaches clove oil as a mucosal penetration enhancer.  Razafimamonjison et al. teach that clove oil comprises eugenol, caryophyllene, eugenyl acetate, methyl 
A person having ordinary skill in the art would have been motivated to combine epinephrine with a known mucosal penetration enhancer, including phenylpropanoids, in order to maximize the penetration of epinephrine through the oral mucosa during drug delivery.  A person having ordinary skill in the art would have been motivated because Booles teaches clove oil, which contains phenylpropanoids, as a mucosal penetration enhancer, and Hill teaches that buccal, lingual and sublingual epinephrine dosage forms can be formulated comprising absorption enhancers to maximize the release rate of the epinephrine into the systemic circulation, wherein the absorption enhancer is a transmucosal absorption enhancer.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Booles (US 2012/0293581 A1), Schobel et al. (US 2012/0009260 A1), Fuisz et al. (US 8,617,589), Myers et al. (US 8,936,825), Hassan et al. (Expert Opinion Drug Delivery, 2010), Razafimamonjison et al. (International Journal of Basic and Applied Sciences, 2014), Gopalakrishnan et al. (Journal of the Science of Food and Agriculture, 1990), Juglal et al. (Journal of Food .
Regarding instant claim 12, Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprising safrole, as instantly claimed.  However, Unger teaches that safrole is a penetrating and/or solubilizing agent suitable for application to mucosal membranes (col. 83, ln. 12-41).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to include safrole in the compositions according to Hill.  Such would have been obvious because Unger teaches that safrole is a suitable penetrating and/or solubilizing agent for application to the mucosal membrane.  A person having ordinary skill in the art would have been motivated to include safrole in the compositions according to Hill in order to enhance the penetration and/or solubility of the epinephrine.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Booles (US 2012/0293581 A1), Schobel et al. (US 2012/0009260 A1), Fuisz et al. (US 8,617,589), Myers et al. (US 8,936,825), Hassan et al. (Expert Opinion Drug Delivery, 2010), Razafimamonjison et al. (International Journal of Basic and Applied Sciences, 2014), Gopalakrishnan et al. (Journal of the Science of Food and Agriculture, 1990), Juglal et al. (Journal of Food .
Regarding instant claim 28, Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms comprise dendritic polymer or hyperbranched polymer, as instantly claimed.  However, Cheng et al. teach that dendrimers are hyperbranched and monodisperse polymers, wherein the dendrimers are suitable for drug delivery through the mucosa (pg. 123, col. 1, paragraph 1; and pg. 138, col.1, paragraph 2).  Also, Tülü et al. teach that cationic dendrimers may have intrinsic mucoadhesive properties for use in the oral cavity, as mucin is negatively charged, thus creating an electrostatic attraction between mucus and dendrimer wherein an encapsulated active may be slowly released into the oral cavity (pg. 97, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the buccal, lingual or sublingual dosage forms according to Hill wherein the compositions comprise a dendritic polymer or hyperbranched polymer.  Such would have been obvious because Cheng et al. teach that dendrimers are suitable for drug delivery through the mucosa, and Tülü et al. teach that dendrimers may have an intrinsic mucoadhesive property in the oral cavity and can slowly release an encapsulated active agent.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Booles (US 2012/0293581 A1), Schobel et al. (US 2012/0009260 A1), Fuisz et al. (US 8,617,589), Myers et al. (US 8,936,825), Hassan et al. (Expert Opinion Drug Delivery, 2010), Razafimamonjison et al. (International Journal of Basic and Applied Sciences, 2014), Gopalakrishnan et al. (Journal of the Science of Food and Agriculture, 1990), Juglal et al. (Journal of Food Protection, 2002) and Quay (US 2007/0275893 A1) as applied to claims 2-11, 13-27, 29-30 and 33, and further in view of Dormady et al. (US 2011/0262520 A1).
Regarding instant claim 35, Hill does not explicitly disclose a composition comprising a polymeric matrix, epinephrine and an interacter in a multilayer film having at least one side where the edges are coterminous.  Dormady et al. teach layered drug delivery devices including a first layer, a second layer, and optionally additional layer(s), wherein the first layer is water insoluble, water swellable and water permeable, the second layer comprises the drug and a mucoadhesive film forming compound, and the optional additional layer(s) comprises a permeation enhancer ([0051]).  Dormady et al. teach that the additional layer may prove useful to provide a concentration gradient that drives a component toward or away from the mucosal membrane ([0051]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the buccal, lingual or sublingual dosage forms according to Hill wherein the compositions comprise a film including discrete layers containing the permeation enhancer and epinephrine.  Such would have been obvious because Dormady et al. teach layered films comprising the drug and permeation enhancer in .
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Claim 36 is rejected under 35 U.S.C. 103 as being unpatentable over Hill (US 2007/0293581 A1) in view of Hill (US 2007/0293581 A1) in view of Nicolazzo et al. (Journal of Pharmaceutical Sciences, 2004), Booles (US 2012/0293581 A1), Schobel et al. (US 2012/0009260 A1), Fuisz et al. (US 8,617,589), Myers et al. (US 8,936,825), Hassan et al. (Expert Opinion Drug Delivery, 2010), Razafimamonjison et al. (International Journal of Basic and Applied Sciences, 2014), Gopalakrishnan et al. (Journal of the Science of Food and Agriculture, 1990), Juglal et al. (Journal of Food Protection, 2002) and Quay (US 2007/0275893 A1) as applied to claims 2-11, 13-27, 29-30 and 33, and further in view of Stanczak et al. (Pharmacological Reports, 2006).
Regarding instant claim 36, Hill does not explicitly disclose buccal, lingual and sublingual epinephrine dosage forms further comprising dipivefrin, as instantly claimed.  However, Stanczak et al. teach that dipivefrin is a prodrug of epinephrine formed by the diesterification of epinephrine and pivalic acid, wherein dipivefrin is converted to epinephrine by enzymatic hydrolysis.  Stanczak et al. teach that the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy (pg. 601, col. 1, paragraph 1).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art to prepare the buccal, lingual or sublingual dosage forms according to Hill wherein the compositions comprise dipivefrin as a prodrug of epinephrine.  Such would have been obvious because Stanczak et al. teach that dipivefrin is a prodrug of epinephrine, and the dipivefrin prodrug delivery system is a more efficient way of delivering the therapeutic effects of epinephrine, with fewer side effects than are usually associated with conventional epinephrine therapy.
Response to Arguments
Applicant’s arguments are the same as above.  Therefore, the examiner’s response above is incorporated herein by reference.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2, 5-6, 8-30, 33 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-6 and 8-31 of copending Application No. 15/587,364 (reference application). Although the claims at both sets of claims are drawn to a pharmaceutical composition comprising a polymeric matrix, epinephrine and an interacter that includes a phenylpropanoid.  The ‘364 Application claims an adrenergic receptor interacter that includes a phenylpropanoid, whereas the instant claims state an interacter that creates increased blood flow or enables a flushing of the tissue that includes a phenylpropanoid.  The phenylpropanoids of the instant claims and the ‘364 Application include the same compounds, such as eugenol, eugenol acetate, cinnamic acid, cinnamic acid ester, cinnamic aldehyde, hydrocinnamic acid, chavicol and safrole.  The ‘364 Application also claims a mucoadhesive polymer matrix, whereas the instant claims merely claim a polymer matrix.  However, the polymers of the instant claims and the ‘364 Application overlap.  Therefore, the instant claims and the claims of the ‘364 Application significantly overlap.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s state that the rejections are provisional and they will address them when the claims are deemed allowable.  Therefore, the rejections are maintained.

Claims 2, 5-6, 8-30, 33 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 and 32 of copending Application No. 15/724,234 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a pharmaceutical composition comprising a polymeric matrix, a .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s state that the rejections are provisional and they will address them when the claims are deemed allowable.  Therefore, the rejections are maintained.

Claims 2, 5-6, 8-30, 33 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29, 32 and 34-43 of copending Application No. 16/143,678 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a polymeric matrix, a pharmaceutically active component in the polymeric matrix and an interacter.  The pharmaceutically active component of the reference application includes epinephrine, the polymeric matrix comprises the same polymeric components as instantly claimed, and the interacters include phenylpropanoids, as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s state that the rejections are provisional and they will address them when the claims are deemed allowable.  Therefore, the rejections are maintained.
Claims 2, 5-6, 8-30, 33 and 35-36 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30, 35-41 and 46-50 of copending Application No. 16/143,821 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a composition comprising a polymeric matrix, a pharmaceutically active component including epinephrine or its prodrug in the polymeric matrix and an interacter.  The polymeric matrix comprises the same polymeric components as instantly claimed, and the interacters include the same compounds as instantly claimed.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Response to Arguments
Applicant’s state that the rejections are provisional and they will address them when the claims are deemed allowable.  Therefore, the rejections are maintained.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616